DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments filed for U.S. Application No. 15/350350 filed on December 14, 2020.

Status of Claims
2.	Claims 1, 2, 4-11, 13-21 and 23 are pending.

	
Response to Arguments

3.	The Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 9 of remarks in regards to 35 U.S.C. 103, relating to claims 1 Applicant argues the 35 U.S.C. 103 rejection in light of the claim amendments.

	Examiner replies that a new reference is introduced to teach this limitation, therefore Applicant’s arguments are moot in view of the new grounds of rejection.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. Patent Application Publication No. 2007/0073761 (herein as ‘Anderson’) and further in view of Fricke et al. U.S. Patent Application Publication No. 2013/0166557 (herein as ‘Fricke’) and Farahbod et al. U.S. Patent Application Publication No. 2015/0178366 (herein as ‘Farahbod’).

As per claim 1, Anderson teaches a device for detecting foreign keys, the device comprising: (Par. 0037 Anderson discloses a processor);
Anderson teaches a storage device configured to store a plurality of tables of data (Par. 0023 Anderson discloses a storage device to hold a plurality of tables of data);
Anderson does not teach but Fricke teaches store a first column of data values in a first table and a second column of data values in a second table (Par. 0020 Fricke disclose databases that are split across multiple data partitions. The database are seen as tables across many partitions. Par. 0036 Fricke discloses a first column with a first partition and a second column with a second partition);
store a copy of only distinct values of the first column as a list in a dictionary of the first table and store a copy of only distinct values of the second column as a list in a dictionary of the second table (Par. 0024 Fricke discloses a dictionary stores a listing of unique values for each of the partitions. The databases are seen as partitions);
return a length of the list of distinct values stored in the dictionary of the first table and a length of the list of the distinct values stored in the dictionary of the second table; determine that the returned lengths are the same (Par. 0029 Fricke discloses using the bloom filter to locate a column in each of the multiple partitions that is the same size as the threshold size.  The bloom filter returns columns that are the same size.  The first column is seen as the first table. The second column is seen as the second table.  The length is seen as the size of the column);
in response to the returned lengths being the same (Par. 0040 Fricke discloses in response to a table size estimation process);
Anderson and Fricke are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the manipulation of partitioned database tables of Fricke, to increase efficiency since data size that is relatively small can be retrieved with a single disk seek. The suggestion/motivation to combine is that it would be obvious to try to identify the number of non-duplicative values in or more columns of tables that are split across data partitions. (Par. 0006, Par. 0020 and Par. 0039 Fricke).
Anderson in combination with Fricke does not teach but Farahbod teaches perform a minus operation on the list of distinct values of the first column of the first table and the list of distinct values of the second column of the second table to determine an inclusion value between the respective columns (Par. 0109 Farahbod discloses comparing the distinct values of column Y of Table FT to set of distinct values of column X of Table T. Par. 0110 Farahbod discloses based upon the comparison values are identified as being included as a foreign key. The values being identified as being included as a foreign key is seen as the include value between the respective columns. The values being excluded are seen as the minus operation on the list);
Anderson and Farahbod are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Farahbod, to allow an application to extract relevant characteristics. The suggestion/motivation to combine is that it would be obvious to try to generate data that is useful for performance evaluation of an application (Par. 0001 and Par. 0029 Farahbod).
Anderson teaches and discover foreign key relationship that exists between the first and second tables in response to the determined inclusion coefficient value being above a predetermined threshold [Par. 0045 Anderson discloses using database statistics to determine there is need to include an index within an index to another index because the answer set is smaller than the table being used by a query. The another index is seen as the foreign key. The need to include an index within an index is seen as the foreign key relationship. The answer set is smaller than the table being used is seen as the coefficient being above a predetermined threshold);
Fricke teaches and the returned lengths being the same, and share the discovered foreign key relationship with one or more other foreign key discoverers via a host platform storing known foreign key relationships so that the one or more other foreign key discoverers do not need to discover the foreign key relationship (Par. 0006 Fricke discloses the partition key is used to access the values within a specified range. The partition key is seen as the foreign key used to identify key relationships. Par. 0029 Fricke discloses using the bloom filter to locate a column in each of the multiple partitions that is the same size as the threshold size. Par. 0034 Fricke discloses data loaded into a table must eventually be merged into an index. Sharing the foreign key relationships with one or more foreign key discoveries is seen as new data is loaded into a table is created into the index, the creation of the entry in the index is sharing the information with different processes that want access to the data. Par. 0040 Fricke discloses in response to a size estimation splitting tables/partitions and inserting record and distributing the records to other database servers);
Anderson teaches an output configured to display a user interface comprising an identification of the foreign key, the first table, and the second table [Par. 0046 Anderson discloses creating index advices for each table. Par. 0063 and Par. 0072 Anderson discloses a displaying the index for the tables.].

As per claim 10, Anderson teaches a method for detecting foreign keys, the method comprising (Par. 0046 Anderson discloses a method of identifying unique keys to tables);
Anderson teaches Storing a plurality of tables of data in a storage device (Col. 7 Lines 15-16 Chang discloses a storage);
Anderson does not teach but Fricke teaches storing a first column of data values in a first table and a second column of data values in a second table (Par. 0020 Fricke disclose databases that are split across multiple data partitions. The database are seen as tables across many partitions. Par. 0036 Fricke discloses a first column with a first partition and a second column with a second partition);
storing a copy of only distinct values of the first column as a list in a dictionary of the first table and store a copy of only distinct values of the second column as a list in a dictionary of the second table  (Par. 0024 Fricke discloses a dictionary stores a listing of unique values for each of the partitions. The databases are seen as partitions);
returning a length of the list of distinct values stored in the dictionary of the first table and a length of the list of the distinct values stored in the dictionary of the second table, determining that the returned lengths are the same (Par. 0029 Fricke discloses using the bloom filter to locate a column in each of the multiple partitions that is the same size as the threshold size.  The bloom filter returns columns that are the same size.  The first column is seen as the first table. The second column is seen as the second table.  The length is seen as the size of the column);
in response to the returned lengths being the same, (Par. 0040 Fricke discloses in response to a table size estimation process);
Anderson and Fricke are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the manipulation of partitioned database tables of Fricke, to increase efficiency since data size that is relatively small can be retrieved with a single disk seek. The suggestion/motivation to combine is that it would be obvious to try to identify the number of non-duplicative values in or more columns of tables that are split across data partitions. (Par. 0006, Par. 0020 and Par. 0039 Fricke).
Anderson in combination with Fricke does not teach but Farahbod teaches perform a minus operation on the list of distinct values of the first column of the first table and the list of distinct values of the second column of the second table to determine an inclusion value between the respective column  (Par. 0109 Farahbod discloses comparing the distinct values of column Y of Table FT to set of distinct values of column X of Table T. Par. 0110 Farahbod discloses based upon the comparison values are identified as being included as a foreign key. The values being identified as being included as a foreign key is seen as the include value between the respective columns);
Anderson and Farahbod are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Farahbod, to allow an application to extract relevant characteristics. The suggestion/motivation to combine is that it would be obvious to try to generate data that is useful for performance evaluation of an application (Par. 0001 and Par. 0029 Farahbod).
Anderson teaches and discovering foreign key relationship that exists between the first and second tables in response to the determined inclusion coefficient value being above a predetermined threshold [Par. 0045 Anderson discloses using database statistics to determine there is need to include an index within an index to another index because the answer set is smaller than the table being used by a query. The another index is seen as the foreign key. The need to include an index within an index is seen as the foreign key relationship. The answer set is smaller than the table being used is seen as the coefficient being above a predetermined threshold);
Fricke teaches and the returned lengths being the same, and sharing the discovered foreign key relationship with one or more other foreign key discoverers via a host platform storing known foreign key relationships so that the one or more other foreign key discoverers do not need to discover the foreign key relationship (Par. 0006 Fricke discloses the partition key is used to access the values within a specified range. The partition key is seen as the foreign key used to identify key relationships. Par. 0029 Fricke discloses using the bloom filter to locate a column in each of the multiple partitions that is the same size as the threshold size. Par. 0034 Fricke discloses data loaded into a table must eventually be merged into an index. Sharing the foreign key relationships with one or more foreign key discoveries is seen as new data is loaded into a table is created into the index, the creation of the entry in the index is sharing the information with different processes that want access to the data. Par. 0040 Fricke discloses in response to a size estimation splitting tables/partitions and inserting record and distributing the records to other database servers);
Anderson teaches displaying a user interface comprising an identification of the foreign key, the first table, and the second table [Par. 0046 Anderson discloses creating index advices for each table. Par. 0063 and Par. 0072 Anderson discloses a displaying the index for the tables.].

As per claim 19, Anderson discloses a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method for detecting foreign keys, the method comprising (Par. 0074 Anderson discloses a machine-readable information. Par. 0046 Anderson discloses a method of identifying unique keys to tables);
Storing a plurality of tables of data in a storage device (Par. 0023 Anderson discloses a storage device to hold a plurality of tables of data);
Anderson does not teach but Fricke teaches storing a first column of data values in a first table and a second column of data values in a second table (Par. 0020 Fricke disclose databases that are split across multiple data partitions. The database are seen as tables across many partitions. Par. 0036 Fricke discloses a first column with a first partition and a second column with a second partition);
storing a copy of only distinct values of the first column as a list in a dictionary of the first table and store a copy of only distinct values of the second column as a list in a dictionary of the second table (Par. 0024 Fricke discloses a dictionary stores a listing of unique values for each of the partitions. The databases are seen as partitions);
Fricke teaches returning a length of the list of distinct values stored in the dictionary of the first table and a length of the list of the distinct values stored in the dictionary of the second table; determining that the returned lengths are the same (Par. 0029 Fricke discloses using the bloom filter to locate a column in each of the multiple partitions that is the same size as the threshold size.  The bloom filter returns columns that are the same size.  The first column is seen as the first table. The second column is seen as the second table.  The length is seen as the size of the column);
Fricke teaches in response to the returned lengths being the same (Par. 0040 Fricke discloses in response to a table size estimation process);
Anderson and Fricke are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the manipulation of partitioned database tables of Fricke, to increase efficiency since data size that is relatively small can be retrieved with a single disk seek. The suggestion/motivation to combine is that it would be obvious to try to identify the number of non-duplicative values in or more columns of tables that are split across data partitions. (Par. 0006, Par. 0020 and Par. 0039 Fricke).
Anderson in combination with Fricke does not teach but Farahbod teaches perform a minus operation on the list of distinct values from the column of the first table and the list of distinct values from the column of the second table to determine an inclusion value between the respective columns (Par. 0109 Farahbod discloses comparing the distinct values of column Y of Table FT to set of distinct values of column X of Table T. Par. 0110 Farahbod discloses based upon the comparison values are identified as being included as a foreign key. The values being identified as being included as a foreign key is seen as the include value between the respective columns);
Anderson and Farahbod are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Farahbod, to allow an application to extract relevant characteristics. The suggestion/motivation to combine is that it would be obvious to try to generate data that is useful for performance evaluation of an application (Par. 0001 and Par. 0029 Farahbod).
SQL in combination with Farahbod does not teach but Anderson teaches and discover foreign key relationship that exists between the first and second tables in response to the determined inclusion coefficient value being above a predetermined threshold [Par. 0045 Anderson discloses using database statistics to determine there is need to include an index within an index to another index because the answer set is smaller than the table being used by a query. The another index is seen as the foreign key. The need to include an index within an index is seen as the foreign key relationship. The answer set is smaller than the table being used is seen as the coefficient being above a predetermined threshold);
and the returned lengths being the same, and sharing the discovered foreign key relationship with one or more other foreign key discoverers via a host platform storing known foreign key relationships so that the one or more other foreign key discoverers do not need to discover the foreign key relationship (Par. 0006 Fricke discloses the partition key is used to access the values within a specified range. The partition key is seen as the foreign key used to identify key relationships. Par. 0029 Fricke discloses using the bloom filter to locate a column in each of the multiple partitions that is the same size as the threshold size. Par. 0034 Fricke discloses data loaded into a table must eventually be merged into an index. Sharing the foreign key relationships with one or more foreign key discoveries is seen as new data is loaded into a table is created into the index, the creation of the entry in the index is sharing the information with different processes that want access to the data. Par. 0040 Fricke discloses in response to a size estimation splitting tables/partitions and inserting record and distributing the records to other database servers);
Anderson teaches displaying a user interface comprising an identification of the new foreign key, the first table, and the second table [Par. 0046 Anderson discloses creating index advices for each table. Par. 0063 and Par. 0072 Anderson discloses a displaying the index for the tables.].



7.	Claim 2, 4-9, 11, 13-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. Patent Application Publication No. 2007/0073761 (herein as ‘Anderson’) and further in view of Fricke et al. U.S. Patent Application Publication No. 2013/0166557 (herein as ‘Fricke’) and Farahbod et al. U.S. Patent Application Publication No. 2015/0178366 (herein as ‘Farahbod’) and further in view of Chang et al U.S. Patent No. 8,037,108 (herein as ‘Chang’)


	As to claim 2 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 1.
	Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the processor is further configured to discover the foreign key relationship that exist between the first and second tables based on a data type the first column and a data type and of the second column, respectively [Chang discloses identifying (or comparing) data type columns and data value ranges and format [0126] the column list, the selected data range; [col 13 lines 32-40, an RDF DBMS mechanism similar (or compatible) to the RDF DBMS 718].
SQL and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 4 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 1.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the processor is further configured to discover the foreign key relationship that exist between the first and second tables based on the first column of the first table and the second column of the second table being included in a primary key [0115, Chang discloses a foreign key].
SQL and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 5 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 1.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the processor is further configured to discover the foreign key relationship that exist between the first and second tables based on referential constraint metadata associated with the first and second table [Fig.1A, Chang discloses meta schema 106].
Anderson and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 6 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 1.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the processor is further configured to discover the foreign key relationship that exist between the first and second tables based on data dictionary metadata associated with the first and second tables [Fig.1A, Chang discloses Data dictionary 104].
Anderson and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 7 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 1.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the processor is further configured to transmit a call to an external system requesting foreign key information about at least one of the first table and the second table wherein the call comprises a table name, a column name, and a data type of the column, of at least one of the first and second tables [Fig.1B, Chang discloses the foreign key 154, Col. 3 Lines 15-16 Chang discloses a column name. Col. 6 Lines 15-17 Chang discloses table name. Col. 5 lines 45-47 Chang discloses a column definition which is seen as column type. Col. 8 Lines 52-53 Chang discloses column ID. The column ID is seen as the column name].
SQL and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 8 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 1.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the one or more other external systems that are called by the processor include a cloud-based system [0066, Chang discloses internet or cloud-based].
SQL and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 9 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 1.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the processor is further configured to determine a confidence rating indicating a likelihood that the foreign key relationship exists between the first table and the second table, and the output is further configured to display the confidence rating [col 15 line 25-45, Chang discloses analyzing query optimizer statistic indicating the rate of a given column within the database tables].
SQL and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 11 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 9.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the discovering further comprises discovering the foreign key relationship that exist between the first and second tables based on a data type the first column and a data type of the second column, respectively [Col. 5 Lines 40-45 Chang discloses identifying (or comparing) data type columns and data value ranges and format [0126] the column list, the selected data range; [col 13 lines 32-40, an RDF DBMS mechanism similar (or compatible) to the RDF DBMS 718].
SQL and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 13 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 9.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the discovering further comprises discovering the foreign key relationship that exist between the first and second tables based on the first column of the first table and the second column of the second table being included in a primary key [0115, Chang discloses a foreign key].
SQL and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 14 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 9.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the discovering  further comprises discovering the foreign key relationship that exists between the first and second tables based on referential constraint metadata associated with the first and second table [Fig.1A, Chang discloses meta schema 106].
Anderson and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 15 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 9.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the discovering further comprises discovering the foreign key relationship that exists between the first and second tables based on data dictionary metadata associated with the first and second table [Fig.1A, Chang discloses Data dictionary 104].
Anderson and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 16 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 9.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the discovering further comprises transmitting a call to an external system requesting foreign key information about at least one of the first table and the second table wherein the call comprises a table name, a column name, and a data type of the column, of at least one of the first and second tables [Fig.1B, Chang discloses the foreign key 154, Col. 3 Lines 15-16 Chang discloses a column name. Col. 6 Lines 15-17 Chang discloses table name. Col. 5 lines 45-47 Chang discloses a column definition which is seen as column type. Col. 8 Lines 52-53 Chang discloses column ID. The column ID is seen as the column name].
Anderson and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 17 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 16.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the one or more other external systems that are called include a cloud-based system [Col. 13 Lines 40-45, Chang discloses internet or cloud-based].
Anderson and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 18 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 9.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the scanning further comprises determining a confidence rating indicating a likelihood that the foreign key relationship exists between the first table and the second table, and the outputting further comprises displaying the confidence rating [col 15 line 25-45, Chang discloses analyzing query optimizer statistic indicating the rate of a given column within the database tables].
Anderson and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).

As to claim 20 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 19.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches the processing discovering comprises discovering the foreign key relationship that exists between the first and second tables based on a data type and a length of a list of columns of the first table and a data type and a length of a list of columns of the second table [Col. 5 Lines 40-45 Chang discloses identifying (or comparing) data type columns and data value ranges and format [0126] the column list, the selected data range; [col 13 lines 32-40, an RDF DBMS mechanism similar (or compatible) to the RDF DBMS 718].
Anderson and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).


As to claim 21 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 19.
Anderson in combination with Fricke and Farahbod does not teach but Chang teaches wherein the processor is configured to simultaneously execute a plurality of foreign key discoverers that are configured to newly discover foreign key relationships based on different respective learned attributes associated with the plurality of tables [col 2 lines 30-60, Chang discloses the foreign key, first table and second table and (col 5 lines 40-46) formatting type and length of each data field], [col 9 lines 64-col 10 line 61, calculate column in tables]; Col 17 line 32, Chang discloses a processor. Col. 7 Lines 42-46 Chang discloses the system collecting and analyzing tables to identify foreign keys and primary keys. Col. 7 Lines 50-67 Chang discloses using the table data to identify the foreign keys and primary keys to identify the subject, predicate and object triple statements. The subject, predicate and object are seen as the attributes.  Col. 8 Lines 12-21 Chang discloses identifying the primary key and foreign key pair which links the table Crayons and Table Box together).
Anderson and Chang are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify pruning data and identifying a correlation between data of Anderson to include the identification of foreign data of Chang, to identify the correlation that will exist between values in two columns. The suggestion/motivation to combine is that it would be obvious to try gain fast retrieval of data (Col. 14 Lines 45 Chang).

8.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. Patent Application Publication No. 2007/0073761 (herein as ‘Anderson’) and further in view of Fricke et al. U.S. Patent Application Publication No. 2013/0166557 (herein as ‘Fricke’) and Farahbod et al. U.S. Patent Application Publication No. 2015/0178366 (herein as ‘Farahbod’) and further in view of Hassanshahi et al. U.S. Patent Application Publication No. 2017/0337118 (herein as ‘Hassanshahi’).


As to claim 23 Anderson in combination with Fricke and Farahbod teaches each and every limitation of claim 19.
Anderson in combination with Fricke and Farahbod does not teach but Hassanshahi teaches wherein the processor determines the inclusion value via a minus operation which receives, as inputs, the retrieved dictionary list of distinct values from the column of the first table and retrieved dictionary list of distinct values from the column of the second table  and identifies a ratio of distinct values in common between the respective columns (Par. 0067 Hassanshahi discloses comparing column 3 context points to column 2 context points and removing the context points that do not add value.  The minus operation is seen as removing context points that are not valuable. The inclusion value is seen as context points that add value. The context points that add value are seen as ratio of values in common.  The context points are seen as the distinct values).
Anderson and Hassanshahi are analogous art because they are in the same field of endeavor, table processing. It would have been obvious to one of ordinary skill in the art, before the effective filling date, t to modify pruning data and identifying a correlation between data of Anderson to include the data point analysis of Hassanshahi, to associate data points with variables. The suggestion/motivation to combine is that it would be obvious to try to process large data sets more efficiently (Par. 0027 Hassanshahi).


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  March 24, 2021Examiner, Art Unit 2159         
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159